internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-107138-99 cc dom it a b3 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer charity tax_year tax_year corporation year a year b year c a b c d e f g h i j k l m n tam-107138-99 issue is the taxpayer entitled to increased deductions under sec_170 of the internal_revenue_code for its contributions of inventory to charity conclusion taxpayer did not meet the requirements of sec_170 for an increased charitable deduction for either year there has been no showing that the donated property was actually transferred to or used for the care of the ill the needy or infants nor has taxpayer credibly shown that it reasonably anticipated at the time of contribution that the property would be so used sec_1_170a-4a one reason for this is that taxpayer has not shown that calendars and at least some of the books are useful for meeting a need of an ill or needy individual or an infant also taxpayer did not obtain the written_statement required by sec_170 from charity by the time it filed its tax_return for either year as required by sec_1_170a-4a sec_170 precludes the increased deductions because taxpayer did not verify them as required by the regulations taxpayer did not attach the required forms signed by the charity to its tax returns nor did taxpayer show that such omissions were made in good_faith sec_1_170a-13 nor did taxpayer substantiate the contributions with a contemporaneous written acknowledgment of each from charity as required by sec_170 sec_170 expressly precludes any deduction without the acknowledgment thus taxpayer is not entitled to take increased charitable deductions under sec_170 for its contributions of inventory to charity moreover taxpayers statement of the fair_market_value of the contributed calendars in tax_year is especially not credible because it had sales of a much smaller number of calendars several months earlier at a greater discount facts in general taxpayer a corporation that is not a subchapter_s_corporation is in the business of manufacturing calendars and books charity is an organization described in sec_170 in tax_year and tax_year taxpayer donated calendars to charity in tax_year taxpayer also donated books to charity the calendars and books were from taxpayer’s inventory tam-107138-99 amounts claimed as a deduction on its form_1120 u s_corporation income_tax return for tax_year taxpayer claimed an increased charitable deduction under sec_170 of dollar_figurea to charity and attached to the return were two donor pledge forms to charity these donor pledge forms stated that charity offers these benefits a tax-deductible receipt which will be mailed upon processing this document for the value of your gift our pledge that your gift would not be sold bartered or exchanged for services and with our own fleet of trucks the ability to react quickly in getting your donation to disaster victims and others in need otherwise the donor pledge forms were completed by taxpayer and stated that taxpayer was contributing year b calendars with the wholesale value of dollar_figured for each calendar one pledge form was undated but apparently also attached to the form_1120 was a faxed letter dated january year b from charity advising taxpayer that more calendars were received than stated on the pledge form the second pledge form was dated february year b and states that the calendars are to be picked up taking in account the faxed letter from charity taxpayer claimed it contributed c year b calendars on its form_1120 for tax_year taxpayer claimed an increased charitable deduction of dollar_figureb to charity and attached to the return were two donor pledge forms to charity one pledge form listed the number of calendars e the wholesale value f of each calendar was dated march year c and stated that the calendars are to be picked up the second pledge form lists an addresses book a dates and anniversaries book and seven young children’s books by title with the quantity and wholesale values of each apparently also attached to the form_1120 were three tax-deductible receipts from charity dated march and year c stating that certain numbers of pallets and truckloads of calendars and date books were received from taxpayer from the request for this technical_advice it appears and taxpayer confirms that the charitable deductions claimed dollar_figurea and dollar_figureb were for the appreciated portion of the claimed value of the contributed calendars and books and that costs of goods sold adjustments for the contributed calendars and books were also claimed dollar_figureg and dollar_figureh on forms for tax_year sec_1 and for taxpayer’s costs of the contributed_property use of the contributed_property by the donee taxpayer and charity represent that sec_1_170a-4a and e are the sections that more aptly apply to the mission and programs of charity rather than those sections that deal with the care of the ill or the care of infants taxpayer and charity also represent that the donated calendars are used in providing basic and fundamental education and socialization needs and that the use of the contributed materials directly contributes to the emotional and mental well-being of a person who lacks the basic necessities of life such as education as result of his particular circumstances tam-107138-99 taxpayer states that it has received numerous letters detailing the use of the calendars and books to provide assistance to needy families and the use of the donated materials in the charitable organization’s programs for needy children taxpayer has provided to the service literature about a program of charity that ships packages of supplies to schools in impoverished areas twice a year taxpayer has not indicated what portion of the donated materials were used in this program nor supplied any information how the calendars and books would satisfy a need of the needy or infants all other information from charity speaks only in generalities taxpayer represents that charity maintains detailed inventory records that show the programs in which the donated materials were used and that these records are available to the service upon request although information about this has been requested of the charity no specific information has been provided taxpayer has provided no specific information about the calendars contributed except that it provided its current catalog apparently its current calendars are similar to those contributed the art work for the current calendars covers a wide spectrum of popular subjects and is not particularly educational many if not most of the calendars shown in the catalog appear to be more appropriate for adults than for minors records taxpayer has supplied copies of the following correspondence from charity a fax dated january year b stating that charity received calendars a fax dated september year b stating that charity received children’s books from the taxpayer although this fax asks taxpayer to fax a pledge form so that a receipt can be issued we do not have a copy of a receipt there is however an unsigned filled out pledge form taxpayer received a letter from charity dated date thanking taxpayer for its year c donations of e new calendars and i new books the letter states that with reference to the donation charity represents the following it is an organization described in sec_501 of the code and is exempt under sec_501 and is not a private_foundation the goods will be used solely to for the care of the ill needy or infants as those terms are described in applicable treasury regulations the property will be distributed to those in need in accordance with the purpose or function constituting the basis of charity’s tax exemption the material donated will not be transferred in exchange for money other_property or services tam-107138-99 adequate books_and_records will be maintained as required by applicable treasury regulations and made available to the service upon request the letter also states that charity did not provide goods or services as whole or partial consideration for this contribution taxpayer also received a letter from charity dated date thanking taxpayer for its year b donations of c new calendars the letter also contains the information described above that was in the letter about the year c donations valuation taxpayer sells the majority of its products to large retailers the sales_price of taxpayer’s goods is based on a percentage discount of the retail value although the taxpayer states that its discounts range from to percent of retail taxpayer also states that it had large sales to corporation in december year a and december year b at a discount the number of calendars sold to corporation were percent and percent of the number of calendars contributed to charity in the respective tax years taxpayer has provided copies of invoices for the following sales on october year a one year b calendar was shipped at a discount off of the retail price on december year a percent of c year b calendars were shipped to corporation at a discount off of the retail price on december year a year b calendars and books were shipped at a discount off of the retail price on december year a one year b calendar was shipped at a discount of off of the retail price on december year a two year b calendars were shipped at a discount of off of the retail price on january year b six year b calendars were shipped at a discount off of the retail price on february year b one year b calendar was shipped at a discount off of the retail price on december year b percent of e year c calendars were shipped to corporation at a discount off of the retail price there is a discount for paying within days tam-107138-99 taxpayer calculated the fair_market_value of the donated materials as follows for tax_year retail price of x calendar typical discount on large sales typical discount to large retailer dollar_figurej dollar_figure _____ dollar_figurek typical sales_price to large retailer retail less discount additional discount due to time of sale discounted fair_market_value at time of donation amount was rounded down for ease of calculation dollar_figurel dollar_figure _____ dollar_figurem dollar_figuren for tax_year management felt that the additional discount should be approximately rather than as sales were on the rise and taxpayer had a best seller taxpayer still stocks and sells the book titles that were donated the revenue_agent interpreted a statement in the taxpayer’s annual report as suggesting that contributed calendars were valued by taxpayer for more that they could have been sold for at the time of contribution in reply taxpayer states that the reason for the change in taxpayer’s policy from liquidating inventory at year end to giving them to charity was to eliminate further discounting at the end of the calendar_year as this can erode the prices that the company can charge during its prime selling season taxpayer’s president is committed to helping the community and felt that discounting the calendars an additional to percent would not be as beneficial to the company as donating the calendars to needy people he was willing to forgo the additional revenue to preserve the company’s pricing structure and help the needy form_8283 taxpayer did not attach forms noncash charitable_contributions to the income_tax returns for tax_year or tax_year taxpayer has recently submitted signed forms for tax_year and tax_year taxpayer acknowledges an amount exceeding the amount that could have been deducted under sec_170 assuming that the contributions were qualified contributions as defined in sec_170 and the fair_market_value claimed by taxpayer was correct is listed on the form for tax_year tam-107138-99 revenue agent’s position the revenue agent’s position is that at the time of the contributions in tax_year and tax_year taxpayer could not reasonably have anticipated that the property would be used in a manner consistent with sec_170 also statements received from charity do not evidence that the calendars and books were used to alleviate an existing illness to satisfy an existing need or to provide for the physical mental or emotional needs of an infant law and analysis sec_170 of the code allows a deduction for a charitable_contribution made within the taxable_year but a charitable_contribution shall be allowable as a deduction only if verified under regulations prescribed by the secretary if the contribution is made in property other than money in general the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1_170a-4a sec_1 170a- c of the regulations there are special rules for the deduction of ordinary_income_property such as inventory sec_170 generally limits the charitable_contribution for a contribution of inventory to the donor’s basis in the property sec_170 provides that the amount of a charitable_contribution of property is reduced by the amount of gain which would not have been long-term_capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of the contribution sec_170 provides a special rule allowing an increased deduction in the case of qualified contributions of inventory among the requirements listed in sec_170 for a qualified_contribution are i the use of the property by the donee is related to the purpose or function constituting the basis for its exemption under sec_501 and the property is to be used by the donee solely for the care of the ill the needy or infants ii the property is not transferred by the donee in exchange for money other_property or services iii the taxpayer receives from the donee a written_statement representing that its use and disposition of the property will be in accordance with the provisions of clauses i and ii sec_1_170a-4a and sec_170 provide that a contribution of property qualifies under sec_170 only if it is a charitable_contribution to an organization tam-107138-99 described in sec_501 and exempt under sec_501 other than a private_foundation as defined in sec_509 which is not an operating_foundation as defined in sec_4942 sec_1_170a-4a states that to be treated as a qualified_contribution a contribution must meet the restrictions and requirements of sec_170 and sec_1_170a-4a use of the property solely to care for the ill the needy or infants the enhanced deduction of sec_170 only applies to donated property that is actually used to care for the ill the needy or infants sec_1_170a-4a and sec_1 170a- 4a b ii provide that property must be used for the care of the ill the needy or infants sec_1_170a-4a further provides that no other person may use the contributed_property except as incidental to primary use in the care of the ill needy or infants the organization may satisfy this requirement by transferring the property to a relative custodian parent or guardian of the ill or needy individual or infant or to any other individual if it makes a reasonable effort to ascertain that the property will ultimately be used primarily for the care of the ill or needy individual or infant and not for the primary benefit of any other person thus any portion of the donated property that is not used for the care of the ill the needy or infants is not a qualified_contribution under sec_170 sec_1_170a-4a of the regulations defines an ill person as a person who requires medical_care within the meaning of sec_1_213-1 of the regulations sec_1_170a-4a of the regulations defines care of the ill as alleviation or cure of an existing illness and includes care of the physical mental or emotional needs of the ill sec_1_170a-4a of the regulations defines a needy person as a person who lacks the necessities of life involving physical mental or emotional well-being as a result of poverty or temporary distress examples of needy persons include a person who is financially impoverished as a result of low income and lack of financial resources a person who temporarily lacks food or shelter and the means to provide for it a person who is the victim of a natural disaster such as fire or flood a person who is the victim of a civil disaster such as a civil disturbance a person who is temporarily not self-sufficient as a result of a sudden and severe personal or family crisis such as a person who is the victim of a crime of violence or who has been physically abused a person who is a refugee or immigrant and who is experiencing language cultural or the service recognizes that in certain cases de_minimis amounts of donated property may not be used or that in certain cases an unanticipated catastrophe may prevent using the donated property tam-107138-99 financial difficulties a minor child who is not self-sufficient and who is not cared for by a parent or guardian and a person who is not self-sufficient as a result of previous institutionalization such as a former prisoner or a former patient in a mental institution sec_1_170a-4a of the regulations defines care of the needy as alleviation or satisfaction of an existing need since a person may be needy in some respects and not needy in other respects care of the needy must relate to the particular need that causes the person to be needy for example a person whose temporary need arises from a natural disaster may need temporary shelter and food but not recreational facilities sec_1_170a-4a of the regulations defines an infant as a minor child as determined under the laws of the jurisdiction in which the child resides sec_1_170a-4a of the regulations defines care of an infant as the performance of parental functions and provision for the physical mental and emotional needs of the infant to be used for the care of the needy under the regulation discussed above the donated property must be used with a bona_fide purpose of alleviating or satisfying existing needs of needy individuals see sec_1_170a-4a to be used for care of infants the donated property must be used with a bona_fide purpose of performing a parental function or providing for the physical mental or emotional needs of a minor child see sec_1_170a-4a f and g if the donated property is used with a bona_fide purpose of providing for the education of minor children the donated property will be used to care for infants since education is a parental function and education provides for the mental needs of infants see sec_1_170a-4a and g even if the donated property is given to needy individuals or to infants the contribution does not meet the requirements of sec_170 and the regulations unless it is used with a bona_fide purpose of care for the needy or for infants as discussed in the regulations see sec_1_170a-4a since a person may be needy in some respects and not needy in other respects care of the needy must relate to the particular need which causes the person to be needy here whether the donated property might be used to alleviate or meet a need of an ill or needy individual or infant would depend on whether the type of calendar or book was appropriate for the program to help such individuals in which it was to be used taxpayer has provided records showing lump sums of calendar contributed but has not indicated whether it selected specific calendar which were appropriate for the programs in which taxpayer expected them to be used since the property has to be used solely to care for the ill the needy or infants it would be necessary to show that the donated property was only used to care for such persons see sec_1_170a-4a no other person may use the contributed_property except as incidental to primary use in the care of the ill needy or infants here if the donated tam-107138-99 property was sent to schools in impoverished areas it would still be necessary for the donated property to have been used solely to care for the ill the needy or infants in those areas not all persons who reside in an impoverished area are needy in this case the only specific information taxpayer or charity has provided is literature about a program of charity that ships packages of supplies to schools in impoverished areas twice a year there has been no showing whether all or any of the donated property was used in the program used in other programs or used at all nor has there been any credible explanation how the contributed calendars or some of the books would alleviate the needs of the ill the needy or infants some of the children’s books would appear from their titles to be usable to help meet the needs of some infants but it has not been shown that they were so used as we discuss below one of the required elements of the written_statement that a donee must provide to a taxpayer is that the donee represents that adequate books_and_records will be maintained and made available on to the service upon request sec_1_170a-4a of the regulations charity did not provides this statement on a timely basis sec_1 170-4a b provides that if the transferred property is used or transferred by the donee organization in a manner inconsistent with the requirements of sec_1 170a- 4a b i or ii or the requirements of sec_1_170a-4a the donor’s deduction is reduced to the amount allowable under sec_170 or the regulations thereunder determined without regard to sec_170 if however the donor establishes that at the time of the contribution the donor reasonably anticipated that the property would be used in a manner consistent with those requirements then the donor’s deduction is not reduced here it has not been shown that the donated property was so used nor has the taxpayer established that it reasonably anticipated that the property would be used in a manner consistent with the requirements of the regulation at the time of the contribution one reason for our conclusion is that taxpayer has not given a reasonable explanation of how the calendars would be useful for a required purpose nor has the taxpayer shown how the quantities donated were in accord with the number of ill or needy individuals or infants whose needs were to be addressed further the taxpayer did not have the required written_statement from charity discussed below representing that the donated property would be used solely for the care of the ill the needy or infants the literature that taxpayer has provided to the service concerning a program of charity that ships packages of supplies to schools raises an issue about the status of these schools if the contributed_property is transferred by the donee organization to another organization the transferee organization must be an organization described in sec_501 and exempt under sec_501 see sec_1_170a-4a and sec_1 170a- 4a b ii if any schools to which charity transferred the contributed_property are not such organizations the contributions of transferred property would not have been tam-107138-99 qualified contributions for example a public school or public school district is not an entity described in sec_501 if taxpayer did not reasonably anticipate that the contributed_property would be transferred only to schools that are described in sec_501 and exempt under sec_501 taxpayer did not reasonable anticipate that the contributed_property would be used in a manner consistent with the regulation written_statement required by sec_170 sec_170 provides that a contribution is a qualified_contribution only if the taxpayer receives from the donee a written_statement representing that its use and disposition of the property will be in accordance with the provisions of sec_170 and ii sec_1_170a-4a of the regulations provides that the donee-organization must furnish to the taxpayer a written_statement that-- a describes the contributed_property stating the date of its receipt b represents that the property will be used in compliance with sec_170 and sec_1_170a-4a and c represents that the donee-organization meets the requirements of sec_1 170a- 4a b ii and d represents that adequate books_and_records will be maintained and made available to the service upon request sec_1_170a-4a adds that the written_statement must be furnished within a reasonable period after the contribution but not later than the date including extensions by which the donor is required to file a united_states corporate_income_tax return for the year in which the contribution was made the books_and_records need not trace the receipt and disposition of specific items of donated property if they disclose compliance with the requirements by reference to aggregate quantities of donated property the books_and_records are adequate if they reflect total_amounts received and distributed or used and outline the procedure used for determining that the ultimate recipient of the property is an ill or needy individual or infant however the books_and_records need not reflect the names of the ultimate individual recipients or the property distributed to or used by each one taxpayer argues that the letters dated date taxpayer received from charity meet this requirement however these letters were not received by taxpayer by the date required by sec_1_170a-4a which was when it filed its tax returns tam-107138-99 taxpayer has supplied copies of receipts issued by charity to taxpayer but these receipts do not include all of the information required by sec_170 or sec_1 170a- 4a b taxpayer has provided copies of pledge forms issued by charity that taxpayer filled in since taxpayer was the one that filled in the forms these forms were not provided by charity to taxpayer thus they do not meet the requirements of sec_170 or the regulations further the pledge forms do not provide all of the information required by the code and regulations the forms merely state that charity offers these benefits a tax-deductible receipt for the value of your gift our pledge that your gift will not be sold bartered or exchanged for services and with our own fleet of trucks the ability to react quickly in getting your donation to disaster victims and others in need taxpayer might argue that a letter from charity meets the requirement of sec_170 and the regulations charity states in the letter that sec_1 170a- 4a b ii d and e which concern care of the needy are the sections that more aptly apply to the mission and programs of charity rather than the sections that deal with the care of the ill or the care of infants this letter also is not adequate because it does not state that the donated property will be used by the donee solely for the care of the ill the needy or infants and does not provide the other information required by the code and regulations saying that a charity’s mission is to care for the needy is not the same as stating that the specific property that was donated will be used solely to care for the ill the needy or infants and that the requirements of sec_170 and the regulations will be met further sec_1 170a- 4a b requires that the statement be obtained by the due_date including extensions for filing the return and the letter from charity is from after the returns were filed and after the revenue_agent questioned these charitable deductions also if charity transferred any of the contributed_property to another organization the charity must have obtained a written_statement from the transferee organization sec_1_170a-4a the requirements for this statement are described in sec_1_170a-4a this statement must have been furnished within a reasonable_time after the transfer computation of the amounts of the contributions sec_170 provides that the reduction under sec_170 for any qualified_contribution as defined in sec_170 shall be no greater than the sum of i one-half of the amount computed under sec_170 computed without regard to sec_170 and ii the amount if any by which the charitable_contribution_deduction under sec_170 for any qualified_contribution computed by taking into account the amount determined in clause i but without regard to clause ii exceeds twice the basis of such property tam-107138-99 sec_1_170a-4a provides rules for determining the basis of contributed_property which is inventory sec_1_170a-4a provides that notwithstanding the rules of sec_1_170a-1 the donor of the property which is inventory contributed under sec_1_170a-4a must make a corresponding adjustment to the cost_of_goods_sold by deceasing the cost_of_goods_sold by the lesser_of the fair_market_value of the contributed item or the amount of basis determined under sec_1_170a-4a taxpayer agrees that if the contributions at issue in this technical_advice_memorandum were qualified contributions as described in sec_170 and the fair_market_value of the contributed_property had been the amounts claimed by taxpayer the amount of the contributions and the adjustments to cost_of_goods_sold should have been computed differently fair_market_value of donated property fair_market_value is determined in accordance with sec_1_170a-1 of the regulations if a contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 or sec_170 and sec_1_170a-4a sec_1 170a- c of the regulations sec_1_170a-1 of the regulations provides that the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts if the contribution is made in property of a type which the taxpayer sells in the course of his business the fair_market_value is the price which the taxpayer would have received if he had sold the contributed_property in the usual market in which he customarily sells at the time and place of the contribution and in the case of a contribution of goods in quantity in the quantity contributed the usual market of a manufacturer or other producer consists of the wholesalers or other distributors to or through whom he customarily sells but if he sells only at retail the usual market consists of his retail customers sec_1_170a-1 of the regulations provides that if the donor makes a charitable_contribution of property such as stock_in_trade at a time when he could not reasonably have been expected to realize its usual selling_price the value_of_the_gift is not the usual selling_price but is the amount for which the quantity of property contributed would have been sold by the donor at the time of the contribution the fair_market_value of the calendars and the books that taxpayer contributed to charity should be determined in accordance with these rules under the regulation the tam-107138-99 amount for which taxpayer sold calendars during the previous calendar_year or the amount for which taxpayer was able to sell calendars on january year b or calendar on february year b is not good evidence of the fair_market_value of the donated material in the quantities donated at the time of the contribution also the fact that taxpayer had a best seller does not necessarily affect the fair_market_value of other calendars we also note that taxpayer states that for tax_year in computing the fair_market_value of the donated calendars taxpayer took an additional discount of off of the typical discount to large retailers of this however would result in a slightly smaller total discount than the discount on the sale of a significantly smaller number of calendars to corporation in december year b which was earlier than the contributions of calendars to charity made during tax_year in addition it is difficult to accept that the large numbers of calenders contributed could have been sold at almost any price when they were contributed one two or three months into the calendar_year form_8283 as pointed out above sec_170 provides that a charitable_contribution shall be allowed as a deduction only if verified under regulations prescribed by the secretary under sec_1_170a-13 and sec_1_170a-13 if a donor makes a contribution to which sec_170 applies and the amount claimed as a deduction exceeds by more than dollar_figure the amount which would have been taken into account for tax purposes by the donor as costs of goods sold if the donor had sold the contributed_property to the donee a partially completed appraisal_summary form as described in sec_1_170a-13 is required to be attached to the tax or information_return specified in sec_1 170a- c i b the appraisal_summary needs to be made on a form prescribed by the service and signed and dated by the donee sec_1_170a-13 and b and sec_1_170a-13 instructions for form_1120 for both tax_year and state that all corporations generally must complete and attach form_8283 to their returns for contributions of property other than money if the total claimed contribution for all property other than money if the total claimed deduction for all property contributed was more than dollar_figure taxpayer was required to but did not attach a properly completed form_8283 to its income_tax return for either tax_year or when asked about the missing forms after this technical_advice was requested taxpayer furnished the missing forms and these forms were signed by the donee tam-107138-99 sec_1_170a-13 states that the failure to attach an appraisal_summary form shall not cause a deduction to be disallowed provided that the failure to attach the appraisal_summary was a good_faith omission taxpayer has not made a showing that such failures were good_faith omissions contemporaneous written acknowledgment required by sec_170 sec_170 provides that no deduction shall be allowed under sec_170 for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of sec_170 sec_170 states that for purposes of subparagraph a an acknowledgment shall be considered to be contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of - i the date on which the taxpayer files a return for the taxable_year in which the contribution was made or ii the due_date including extensions for filing such return taxpayer argues that the letters dated date that taxpayer received from charity meet this requirement however these letters were not received by taxpayer by the date required by sec_170 taxpayer also argues that the pledge forms and tax deductible receipts contain the information required by sec_170 however none of these documents states as required by sec_170 whether the donee organization provided any goods or services in consideration in whole or in part for any of the contributed_property further even if the pledge forms did provide this information a pledge form is not a contemporaneous written acknowledgment of a contribution caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
